Citation Nr: 1745006	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-11 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for Bell's palsy, left face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from December 1988 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction is now with the Los Angeles, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that a rating in excess of 10 percent is warranted for Bell's Palsy, left face. At his Board hearing, he reported having sensitivity and fatigability on the left side of his face. He also reported sensitivity to loud noises in church, which he attributed to his Bell's palsy disability. He stated he cannot blow up a balloon and is barely able to whistle. He submitted private treatment records dated in November 2009 which indicate that he had a relapse of his Bell's Palsy. At that time, he underwent an MRI and it was noted that there was definite improvement of the facial paralysis relative to the Veteran's relapse. The assessment was resolving left peripheral facial paralysis with essentially normal hearing.

Here, while the Veteran has not described complete paralysis of the left side of his face, it remains unclear whether his Bell's palsy is productive of incomplete severe or incomplete moderate paralysis. There is no recent medical evidence of record and the Veteran's hearing testimony suggests that his symptomatology has worsened since his last VA examination in September 2009. Specifically, on VA examination, the subjective factor was crooked smile and the objective factor was left facial weakness. As noted above, the Veteran now reports additional symptoms. Therefore, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he identify any outstanding treatment records related to his Bell's palsy. Obtain any outstanding records.

2.   Next, schedule the Veteran for an appropriate VA examination to assess the severity of his Bell's palsy. The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be performed and the results reported. 

The examination report should include discussion of the Veteran's documented history and lay statements. Specifically, the examiner is asked to consider the Veteran's lay statements that:

He is unable to blow up a balloon; he has trouble whistling; he experiences trouble during intimacy because of his mouth; he has "permanent lasting residual effects" relative to his Bell's Palsy relapse including left facial pain and sensitivity; he experiences left side fatigability; he is unable to drink coffee without some of the coffee dripping down the side of his mug; and he is unable to control the left side of his face at times.

After considering the Veteran's lay statements regarding his symptoms and considering the objective testing, the examiner should state whether the Veteran's Bell's palsy results in incomplete moderate, incomplete severe, or complete nerve paralysis.

3.   Then, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



